     Case 2:17-cv-01662-JAM-KJN Document 92 Filed 10/26/20 Page 1 of 3


 1   JAMES WAGSTAFFE (95535)
     wagstaffe@wvbrlaw.com
 2   FRANK BUSCH (258288)
     busch@wvbrlaw.com
 3   WAGSTAFFE, VON LOEWENFELDT,
     BUSCH & RADWICK LLP
 4   100 Pine Street, Suite 725
     San Francisco, CA 94111
 5   Telephone: (415) 357-8900
     Fax: (415) 357-8910
 6

 7   Attorneys for Plaintiff
     MYRTLE STREET FLATS LLC, d/b/a Sunrise
 8   Properties
 9

10
                                 UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
     MYRTLE STREET FLATS LLC, d/b/a Sunrise          Case No. 2:17-cv-01662-JAM-KJN
13   Properties,
14                                                   STIPULATION TO CONTINUE PRE-
                   Plaintiff,
                                                     TRIAL CONFERENCE AND FOR
15                                                   REFERRAL TO SETTLEMENT
            v.                                       CONFERENCE
16
     CITY OF VALLEJO, a public entity,               Judge:    Hon. John A. Mendez
17   VINCENT SPROETE, an individual, JACK
18   McARTHUR, an individual, DANIEL E.
     KEEN, an individual, LONELL BUTLER, an
19   individual, ROBERT CHAMBERS, an
     individual, MICHELLE HIGHTOWER, an
20   individual, EMERGENCY CONSTRUCTION
     SERVICES, INC., a California corporation, and
21   DOES 1-25
22
     Defendants.
23

24

25

26

27

28


                     STIPULATION TO CONTINUE PRE-TRIAL CONFERENCE
     Case 2:17-cv-01662-JAM-KJN Document 92 Filed 10/26/20 Page 2 of 3


 1                                                 STIPULATION
 2          This Stipulation is made and entered into by and between Plaintiff MYRTLE STREET
 3   FLATS LLC, d/b/a Sunrise Properties. (“Plaintiff”) and Defendant City of Vallejo
 4   (“Defendant”), collectively (“the Parties”), in order to continue the pre-trial conference presently
 5   set for November 13, 2020 as the Parties have been engaged in settlement negotiations and
 6   believe this matter can be resolved. The Parties through their respective counsel of record, agree
 7   and stipulate, as follows:
 8          1. That the date for the final pretrial conference currently set for Friday, November 13,
 9   2020 and the date for the parties to file a joint pretrial statement be extended for a period of
10   ninety (90) days in order to allow the parties sufficient time to explore settlement negotiations.
11          2. That the Court refer this matter to a magistrate judge to conduct a court convened
12   settlement conference via remote means at the convenience of the Court.
13

14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15
     DATED: October 23, 2020                        WAGSTAFFE, VON LOEWENFELDT,
16                                                  BUSCH & RADWICK LLP
17

18
                                                    By: /s/ Frank Busch
19                                                      FRANK BUSCH
                                                         Attorneys for Plaintiff
20                                                       MYRTLE STREET FLATS LLC
21                                                       d/b/a Sunrise Properties

22
      DATED: October 23, 2020                /s/ Katelyn Knight (as authorized on 10/23/2020)
23                                           KATELYN M. KNIGHT
                                             Assistant City Attorney
24                                           Attorneys for Defendant CITY OF VALLEJO
25

26

27

28
                                           -1-
                      STIPULATION TO CONTINUE PRE-TRIAL CONFERENCE
     Case 2:17-cv-01662-JAM-KJN Document 92 Filed 10/26/20 Page 3 of 3


 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2

 3

 4   DATED: October 23, 2020             /s/ John A. Mendez
                                         THE HONORABLE JOHN A. MENDEZ
 5
                                         UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -2-
                  STIPULATION TO CONTINUE PRE-TRIAL CONFERENCE
